COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00343-CV


City of Blue Mound, Texas                 §    From the 348th District Court

                                          §    of Tarrant County (348-257664-12)
v.
                                          §    November 13, 2014

Southwest Water Company and               §    Opinion by Justice Walker
Monarch Utilities I, LP


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant City of Blue Mound, Texas, shall pay all

of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker